El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Cuando la prueba tiende a demostrar que el acusado iba en un autocamión con una pistola debajo del muslo derecho, la corte está justificada al declarar, no por circunstancias sino como cuestión de prueba directa, que el acusado portaba dicha pistola. El caso de El Pueblo v. Ramos, 34 D.P.R. 476, es distinto. Un machete es un instrumento de uso corriente, independientemente de ser un arma, e incumbía al Pueblo en dicho caso demostrar que el acusado realmente portaba el machete. La posición en que la pistola fue hallada —tan cerca al cuerpo del acusado — estableció un caso prima facie que la prueba del acusado pudo haber destruido pero que no lo hizo. No hallamos que se cometiera error alguno y la sentencia apelada debe ser confirmada.